Exhibit 10.3
FIRST AMENDMENT TO LEASE
I. PARTIES AND DATE.
     This First Amendment to Lease (the “Amendment”) dated September 24, 2009,
is by and between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and BIOLASE TECHNOLOGY, INC., a Delaware corporation (“Tenant”).
II. RECITALS.
     On January 10, 2006, Landlord and Tenant entered into a lease (“Lease”) for
space in a building located at 4 Cromwell, Irvine, California (“Premises”).
     Landlord and Tenant each desire to modify the Lease to extend the Lease
Term, to adjust the Basic Rent and to make such other modifications as are set
forth in “III. MODIFICATIONS” next below.
III. MODIFICATIONS.
     A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1.     Item 5 is hereby deleted in its entirety and substituted therefor shall
be the following:

      “5. Lease Term: The Term of this Lease shall expire at midnight on
April 30, 2015”     2.   Item 6 is hereby amended by adding the following:      
  “Commencing May 1, 2010, the Basic Rent shall be Thirty Six Thousand Six
Hundred Ninety-Two Dollars ($38,692.00) per month, based on $.68 per rentable
square foot.         Commencing May 1, 2011, the Basic Rent shall be Thirty Nine
Thousand Eight Hundred Thirty Dollars ($39,830.00) per month, based on $.70 per
rentable square foot.         Commencing May 1, 2012, the Basic Rent shall be
Forty Thousand Nine Hundred Sixty-Eight Dollars ($40,968.00) per month, based on
$.72 per rentable square foot.         Commencing May 1, 2013, the Basic Rent
shall be Forty Two Thousand One Hundred Six Dollars ($42,106.00) per month,
based on $.74 per rentable square foot.         Commencing May 1, 2014, the
Basic Rent shall be Forty Three Thousand Eight Hundred Thirteen Dollars
($43,813.00) per month, based on $.77 per rentable square foot.”     3.   Item 9
is hereby deleted in its entirety and substituted therefor shall be the
following:         “9. Security Deposit: $168,561.00”

1



--------------------------------------------------------------------------------



 



  4.   Item 12 is hereby amended to delete Tenant’s addresses for notices in
their entirety, and substituted therefor shall be the following:

“Tenant:
BIOLASE TECHNOLOGY, INC.
4 Cromwell
Irvine, CA 92618
with a copy of notices to:
BIOLASE TECHNOLOGY, INC.
4 Cromwell
Irvine, CA 92618
Attn: General Counsel”
     B. Right to Extend the Lease. The provisions of Section 3.3 of the Lease
entitled “Right to Extend this Lease” shall remain in full force and effect and
exercisable by Tenant during the Term of the Lease as extended by this
Amendment.
     C. Security Deposit
          (i) Section 4.3 of the Lease is hereby amended to provide that, upon
an Event of Default by Tenant (as defined in Section 14.1 of the Lease),
Landlord may, in its sole and absolute discretion and notwithstanding any
contrary provision of California Civil Code Section 1950.7, additionally retain,
use or apply the whole or any part of the Security Deposit to pay amounts
estimated by Landlord as the amount due Landlord for prospective rent and for
damages pursuant to Section 14.2 (a)(i) of the Lease and/or California Civil
Code Section 1951.2.
          (ii) The second paragraph of Section 4.3 of the Lease is hereby
deleted in its entirety and shall have no further force or effect. Instead,
Landlord shall return the difference between the Security Deposit held by
Landlord as of the date of this Amendment and the amount set forth in
Section III.A(3) of this Amendment (said difference being the amount of
$131,439.00) to Tenant in the form of credits against Basic Rent installments
initially coming due under the Lease from and after the date of this Amendment.
Additionally, provided that (a) no “Event of Default” has occurred at any time
during the Term, and (b) Tenant has not at any time been more than ten (10) days
late with respect to any payment of Basic Rent or Operating Expenses due under
the Lease more than once in the 12-month period preceding the date of the
applicable credit, then a portion of the Security Deposit set forth in
Section III.A(3) above shall be returned to Tenant in the form of credits in the
amount of Thirty Five Thousand Dollars ($35,000.00) each against the Basic Rent
installment due and payable on April 1, 2013 and on April 1, 2014.
     D. Broker’s Commission. Article XVIII of the Lease is amended to provide
that the parties recognize the following parties as the brokers who negotiated
this Amendment, and agree that Landlord shall be responsible for payment of
brokerage commissions to such brokers pursuant to its separate agreements with
such brokers: Irvine Realty Company (“Landlord’s Broker”) and CB Richard Ellis,
Inc./Newport Beach (“Tenant’s Broker”). It is understood and agreed that
Landlord’s Broker represents only Landlord in connection with the execution of
this Amendment and that Tenant’s Broker represents only Tenant. The warranty and
indemnity provisions of Article XVIII of the Lease, as amended hereby, shall be
binding and enforceable in connection with the negotiation of this Amendment.
     E. Acceptance of Premises. Tenant acknowledges that the lease of the
Premises pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.

2



--------------------------------------------------------------------------------



 



IV. GENERAL.
     A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.
     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
     F. SDN List. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.
V. EXECUTION.
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

             
LANDLORD:
  TENANT:
 
            THE IRVINE COMPANY LLC
a Delaware limited liability company   BIOLASE TECHNOLOGY, INC.,
a Delaware corporation
 
           
By
  /s/ Steven M. Case   By   /s/ David M. Mulder
 
           
 
  Steven M. Case, Executive Vice President   Name:   David M. Mulder
 
  Office Properties   Title:   Chief Executive Officer
 
           
By
  /s/ Tracy M. Perrelle   By   /s/ Brett L. Scott
 
           
 
  Tracy M. Perrelle, Vice President   Name:   Brett L. Scott
 
  Operations, Office Properties   Title:   Chief Financial Officer

3